DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                GINA CERISE,
                                  Appellant,

                                      v.

                        FRANKLIN MCCULLON,
                             Appellee.

                               No. 4D20-2359

                               [March 17, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502020DR007396.

  Gina Cerise, Lake Park, pro se.

  Franklin McCullon, Hobe Sound, pro se.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

DAMOORGIAN, GERBER, and KLINGENSMITH, JJ., concur.


                           *          *           *

  Not final until disposition of timely filed motion for rehearing.